 In the Matter of CULLEN-FRIESTEDT,Co.andCONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-11819.-Decided Februarij 10, 1943Jurisdiction:machinery manufacturing industry.Investigation and Certification of Representatives:existence of question:stipu-lation that Company refusedto accordpetitioner recognition until certifiedby the Board;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of Company's plants,excluding office and clerical employees,supervisory employees having the right to hire and discharge,guards, drafts-men, and engineers;stipulation as to.Mr. Leon A. Rosell,for the Board.FyffecCClarke, by Mr. Albert J. Smith,of Chicago,Ill., for theCompany.Mr. Francis J. Michel,of Chicago, Ill., for the Union.Miss Ml oriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION4STAITDIENT OF THE CASEpUpon petition duly filed by Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees' of Cullen-Friestedt Co., Chicago, Illinois, herein called the Company, the Na-tional' Labor Relations Board provided for an appropriate hearingupon due notice before William Strong, Trial Examiner. Said hearingwas held at Chicago, Illinois, on January 27, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.47 N L R B, No 56.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS or FACT1. THE BUSINESS OF THE COMPANYCullen-Friestedt Co., an Illinois corporation,with its principal officeat Chicago,Illinois,is engaged in the manufacture of cranes,weldingpositioners,and other related machinery.More than50 percent of theraw materials used by the Company atits Chicago,Illinois,_plant con-sists of steel products shipped from points outside the State of Illi-nois.During 1942the Companysold manufactured products of thevalue of $1,008,000, of which approximately 75 percent was shippedfrom the plant to points outside the State of Illinois.The Company's.entire production is demoted to war work.The Company admits that it is engaged in commerce'within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTiATIONThe parties stipulated at the hearing that on or about December 28,1942, a committee representing the employees of the Company requestedrecognition on behalf of the Union and the Company refused unlessand until the Union is duly certified as sole bargaining agency bythe Board.A statement of the Regional Director, introduced iii evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find- that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.'IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company at its Chicago,Illinois, plant, excluding all office and clerical employees, supervisoryemployees having the right to hire and discharge, guards, draftsmen,and engineers, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.iThe Regional Director reported that the Union had submitted 50 designations,of which37, all bearing apparently genuine signatures,correspond iNith names on the Company'spay roll of January 23, 1943, containing a total of 67 names within the appropriate unit. CULLEN-FRIESTEDT CO.V.THE DETERMINATION OF REPRESENTATIVES417We shall direct that the question concerning representation whichleas arisen be resolved by an election by secret-ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,.subject to the limitations and additions set forth-iii the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cullen-Friestedt-Co.,Chicago,Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) °days from the date,of this Direction of Election, under the direction and su`liervislon ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among all employeesof the Company ill the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempor-arily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-,;'_uding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Congress ofIndustrial Organizations for the purposes of collective bargaining.Z1:,024-43-vo' 47--27